Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Applicant arguments, filed 11/09/2020, with respect to claims 1-3, 7-10 and 14-15 have been fully considered and are persuasive.  The prior art rejection of said has been withdrawn. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art(s) cited by the Examiner and/or by the Applicant fails, singularly or in combination, to teach or suggest particularly the following limitations of independent claims 1 and 8 (see Applicant remarks of 11/092020 for further details):
“
determining whether a center beam having a best antenna gain among a plurality of beams of the terminal is substantially identical to a currently used beam of the terminal;
determining an angle between the currently used beam of the terminal and the center beam, in case that the currently used beam of the terminal and the center beam are not substantially identical to each other; and
outputting information indicating an optimum beam direction in accordance with the angle between the currently used beam of the terminal and the center beam.
”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FITWI Y HAILEGIORGIS whose telephone number is (571)270-1881.  The examiner can normally be reached on M-F 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


FITWI Y. HAILEGIORGIS
Primary Examiner
Art Unit 2632



/FITWI Y HAILEGIORGIS/Examiner, Art Unit 2632